Exhibit 10.22

__________



 

 

 

 

 

2010 STOCK INCENTIVE PLAN



 

 

 

 

For

:





 

DOUGLAS LAKE MINERALS INC.



 

Dated August 11, 2010



 

 

 

 

Douglas Lake Minerals Inc.


Unit #222, 6820 188th Street, Surrey, British Columbia, Canada, V4N 3G6



__________

 



--------------------------------------------------------------------------------



DOUGLAS LAKE MINERALS INC.



2010 STOCK INCENTIVE PLAN

 

1.                     PURPOSE

1.1                  The purpose of this Stock Incentive Plan (the "Plan") is to
advance the interests of Douglas Lake Minerals Inc. (the "Company") by
encouraging Eligible Participants (as herein defined) to acquire shares of the
Company, thereby increasing their proprietary interest in the Company,
encouraging them to remain associated with the Company and furnish them with
additional incentive in their efforts on behalf of the Company in the conduct of
their affairs.

1.2                  This Plan is specifically designed for Eligible
Participants of the Company who are residents of the United States and/or
subject to taxation in the United States, although Awards (as herein defined)
under this Plan may be issued to other Eligible Participants.

1.3                  This Plan is in addition to, and in no manner either
alters, amends or is in substitution for, each of the Company's existing"2007
Stock Incentive Plan" and "2008 Stock Incentive Plan" as dated as originally
ratified by the Board of Directors of the Company on each of April 27, 2007 and
October 20, 2008, respectively.

2.                     DEFINITIONS

2.1                  As used herein, the following definitions shall apply:

(a)        "Administrator" means the Committee or otherwise the Board;

(b)        "Affiliate" and "Associate" have the meanings ascribed to such terms
in Rule 12b-2 promulgated under the Exchange Act;

(c)        "Applicable Laws" means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate laws, state or provincial securities
laws, the Code, the rules of any applicable stock exchange or national market
system, and the rules of any foreign jurisdiction applicable to Awards granted
to residents therein;

(d)        "Award" means the grant of an Option, SAR, Restricted Stock,
unrestricted Shares, Restricted Stock Unit, Deferred Stock Unit or other right
or benefit under this Plan;

(e)        "Award Agreement" means the written agreement evidencing the grant of
an Award executed by the Company and the Grantee, including any amendments
thereto;

(f)        "Award Right" means each right to acquire a Share pursuant to an
Award;



--------------------------------------------------------------------------------



- 2 -

 

(g)        "Board" means the Board of Directors of the Company;

(h)        "Cause" means, with respect to the termination by the Company or a
Related Entity of the Grantee's Continuous Service, that such termination is for
"Cause" as such term is expressly defined in a then-effective written agreement
between the Grantee and the Company or such Related Entity, or in the absence of
such then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee's:

(i)        refusal or failure to act in accordance with any specific, lawful
direction or order of the Company or a Related Entity;

(ii)       unfitness or unavailability for service or unsatisfactory performance
(other than as a result of Disability);

(iii)      performance of any act or failure to perform any act in bad faith and
to the detriment of the Company or a Related Entity;

(iv)       dishonesty, intentional misconduct or material breach of any
agreement with the Company or a Related Entity; or

(v)        commission of a crime involving dishonesty, breach of trust, or
physical or emotional harm to any person;

(i)        "Change of Control" means, except as provided below, a change in
ownership or control of the Company effected through any of the following
transactions:

(i)        the direct or indirect acquisition by any person or related group of
persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company's outstanding securities pursuant to a tender or
exchange offer made directly to the Company's shareholders which a majority of
the Continuing Directors who are not Affiliates or Associates of the offeror do
not recommend such shareholders accept;

(ii)       a change in the composition of the Board over a period of 36 months
or less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors;

(iii)      the sale or exchange by the Company (in one or a series of
transactions) of all or substantially all of its assets to any other person or
entity; or



--------------------------------------------------------------------------------



- 3 -

 

(iv)       approval by the shareholders of the Company of a plan to dissolve and
liquidate the Company.

Notwithstanding the foregoing, the following transactions shall not constitute a
"Change of Control":

(i)        the closing of any public offering of the Company's securities
pursuant to an effective registration statement filed under the United States
Securities Act of 1933, as amended;

(ii)       the closing of a public offering of the Company's securities through
the facilities of any stock exchange; or

(iii)      with respect to an Award that is subject to Section 409A of the Code,
and payment or settlement of such Award is to be accelerated in connection with
an event that would otherwise constitute a Change of Control, no event set forth
previously in this definition shall constitute a Change of Control for purposes
of this Plan or any Award Agreement unless such event also constitutes a "change
in the ownership", a "change in the effective control" or a "change in the
ownership of a substantial portion of the assets of the corporation" as defined
under Section 409A of the Code and Treasury guidance formulated thereunder,
which guidance currently provides that:

(A)        a change in ownership of a corporation shall be deemed to have
occurred if any one person or more than one person acting as a group acquires
stock of a corporation that constitutes more than 50% of the total Fair Market
Value or total voting power of the stock of the corporation. Stock acquired by
any person or group of people who already owns more than 50% of such total Fair
Market Value or total voting power of stock shall not trigger a change in
ownership;

(B)        a change in the effective control of a corporation generally shall be
deemed to have occurred if within a 12-month period either:

(I)        any one person or more than one person acting as a group acquires
ownership of stock possessing 35% or more of the total voting power of the stock
of the corporation; or

(II)       a majority of the members of the corporation's board of directors is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the corporation's board of directors prior to the
date of the appointment or election; and

(C)        a change in the ownership of a substantial portion of the
corporation's assets generally is deemed to occur if within a 12-month period
any person, or more than one person acting as a group, acquires assets from the
corporation that have a total gross fair market value at least equal to 40% of
the total gross fair market value of all the corporation's assets immediately
prior to such acquisition. The gross fair market value of assets is determined
without regard to any liabilities;



--------------------------------------------------------------------------------



- 4 -

 

(j)        "Code" means the United States Internal Revenue Code of 1986, as
amended;

(k)        "Committee" means the Compensation Committee or any other committee
appointed by the Board to administer this Plan in accordance with the provisions
of this Plan; provided, however, that:

(i)        where available, the Committee shall consist of two or more members
of the Board;

(ii)       where available, the directors appointed to serve on the Committee
shall be "non-employee directors" (within the meaning of Rule 16b-3 promulgated
under the Exchange Act) and "outside directors" (within the meaning of Section
162(m) of the Code) to the extent that Rule 16b-3 and, if necessary for relief
from the limitation under Section 162(m) of the Code and such relief is sought
by the Company, Section 162(m) of the Code, respectively, are applicable;

(iii)      the mere fact that a Committee member shall fail to qualify under
either of the foregoing requirements set forth in Section 2.1(k)(ii) shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan; and

(iv)       members of the Committee may be appointed from time to time by, and
shall serve at the pleasure of, the Board;

(l)        "Common Stock" means the common stock of the Company;

(m)       "Company" means Douglas Lake Minerals Inc., a Nevada corporation;

(n)        "Consultant" means any person (other than an Employee) who is engaged
by the Company or any Related Entity to render consulting or advisory services
to the Company or such Related Entity;

(o)        "Continuing Directors" means members of the Board who either (i) have
been Board members continuously for a period of at least 36 months, or (ii) have
been Board members for less than 36 months and were appointed or nominated for
election as Board members by at least a majority of the Board members described
in clause (i) who were still in office at the time such appointment or
nomination was approved by the Board;



--------------------------------------------------------------------------------



- 5 -

 

(p)        "Continuous Service" means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
that is not interrupted or terminated. Continuous Service shall not be
considered interrupted in the case of (i) any approved leave of absence, (ii)
transfers between locations of the Company or among the Company, any Related
Entity, or any successor, in any capacity of Employee, Director or Consultant,
or (iii) any change in status as long as the individual remains in the service
of the Company or a Related Entity in any capacity of Employee, Director or
Consultant (except as otherwise provided in the Award Agreement). An approved
leave of absence shall include sick leave, maternity or paternity leave,
military leave, or any other authorized personal leave. For purposes of
Incentive Stock Options, no such leave may exceed 90 calendar days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract;

(q)        "Corporate Transaction" means any of the following transactions:

(i)        a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
jurisdiction in which the Company is organized;

(ii)       the sale, transfer or other disposition of all or substantially all
of the assets of the Company (including the capital stock of the Company's
subsidiary corporations) in connection with the complete liquidation or
dissolution of the Company; or

(iii)      any reverse merger in which the Company is the surviving entity but
in which securities possessing more than 50% of the total combined voting power
of the Company's outstanding securities are transferred to a person or persons
different from those who held such securities immediately prior to such merger;

(r)        "Covered Employee" means an Employee who is a "covered employee"
under Section 162(m)(3) of the Code;

(s)        "Deferred Stock Units" means Awards that are granted to Directors and
are subject to the additional provisions set out in Subpart A which is attached
hereto and which forms a material part hereof;

(t)        "Director" means a member of the Board or the board of directors of
any Related Entity;

(u)        "Disability" or "Disabled" means that a Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment. A Grantee
shall not be considered to have incurred a Disability unless he or she furnishes
proof of such impairment sufficient to satisfy the Administrator in its
discretion. Notwithstanding the above, (i) with respect to an Incentive Stock
Option, Disability or Disabled shall mean permanent and total disability as
defined in Section 22(e)(3) of the Code and (ii) to the extent an Option is
subject to Section 409A of the Code, and payment or settlement of the Option is
to be accelerated solely as a result of the Eligible Participant's Disability,
Disability shall have the meaning ascribed thereto under Section 409A of the
Code and the Treasury guidance promulgated thereunder;



--------------------------------------------------------------------------------



- 6 -

 

(v)        "Disinterested Shareholder Approval" means approval by a majority of
the votes cast by all the Company's shareholders at a duly constituted
shareholders' meeting, excluding votes attached to shares beneficially owned by
Insiders;

(w)        "Eligible Participant" means any person who is an Officer, a
Director, an Employee or a Consultant, including individuals who are foreign
nationals or are employed or reside outside the United States;

(x)        "Employee" means any person who is a full-time or part-time employee
of the Company or any Related Entity;

(y)        "Exchange Act" means the United States Securities Exchange Act of
1934, as amended;

(z)        "Fair Market Value" means, as of any date, the value of a Share
determined in good faith by the Administrator. By way of illustration, but not
limitation, for the purpose of this definition, good faith shall be met if the
Administrator employs the following methods:

(i)        Listed Stock. If the Common Stock is traded on any established stock
exchange or quoted on a national market system, Fair Market Value shall be (A)
the closing sales price for the Common Stock as quoted on that stock exchange or
system for the date the value is to be determined (the "Value Date") as reported
in The Wall Street Journal or a similar publication, or (B) if the rules of the
applicable stock exchange require, the volume-weighted average trading price for
five days prior to the date the Board approves the grant of the Award. If no
sales are reported as having occurred on the Value Date, Fair Market Value shall
be that closing sales price for the last preceding trading day on which sales of
Common Stock is reported as having occurred. If no sales are reported as having
occurred during the five trading days before the Value Date, Fair Market Value
shall be the closing bid for Common Stock on the Value Date. If the Common Stock
is listed on multiple exchanges or systems, Fair Market Value shall be based on
sales or bids on the primary exchange or system on which Common Stock is traded
or quoted. If the rules of any applicable stock exchange or system require a
different method of calculating Fair Market Value, then such method as is
required by those rules;

(ii)       Stock Quoted by Securities Dealer. If Common Stock is regularly
quoted by a recognized securities dealer but selling prices are not reported on
any established stock exchange or quoted on a national market system, Fair
Market Value shall be the mean between the high bid and low asked prices on the
Value Date. If no prices are quoted for the Value Date, Fair Market Value shall
be the mean between the high bid and low asked prices on the last preceding
trading day on which any bid and asked prices were quoted;



--------------------------------------------------------------------------------



- 7 -

 

(iii)      No Established Market. If Common Stock is not traded on any
established stock exchange or quoted on a national market system and is not
quoted by a recognized securities dealer, the Administrator will determine Fair
Market Value in good faith. The Administrator will consider the following
factors, and any others it considers significant, in determining Fair Market
Value: (A) the price at which other securities of the Company have been issued
to purchasers other than Employees, Directors, or Consultants; (B) the Company's
net worth, prospective earning power, dividend-paying capacity, and
non-operating assets, if any; and (C) any other relevant factors, including the
economic outlook for the Company and the Company's industry, the Company's
position in that industry, the Company's goodwill and other intellectual
property, and the values of securities of other businesses in the same industry;

(iv)       Additional Valuation. For publicly traded companies, any valuation
method permitted under Section 20.2031-2 of the Estate Tax Regulations; or

(v)        Non-Publicly Traded Stock. For non-publicly traded stock, the Fair
Market Value of the Common Stock at the Grant Date based on an average of the
Fair Market Values as of such date set forth in the opinions of completely
independent and well-qualified experts (the Participant's status as a majority
or minority shareholder may be taken into consideration).

Regardless of whether the Common Stock offered under the Award is publicly
traded, a good faith attempt under this definition shall not be met unless the
Fair Market Value of the Common Stock on the Grant Date is determined with
regard to nonlapse restrictions (as defined in Section 1.83-3(h) of the Treasury
Regulations) and without regard to lapse restrictions (as defined in Section
1.83-3(i) of the Treasury Regulations);

(aa)       "Grantee" means an Eligible Participant who receives an Award
pursuant to an Award Agreement;

(bb)       "Grant Date" means the date the Administrator approves that grant of
an Award. However, if the Administrator specifies that an Award's Grant Date is
a future date or the date on which a condition is satisfied, the Grant Date for
such Award is that future date or the date that the condition is satisfied;



--------------------------------------------------------------------------------



- 8 -

 

(cc)       "Incentive Stock Option" means an Option within the meaning of
Section 422 of the Code;

(dd)       "Insider" means:

(i)        a Director or Senior Officer of the Company;

(ii)       a Director or Senior Officer of a person that is itself an Insider or
Subsidiary of the Company;

(iii)      a person that has

(A)        direct or indirect beneficial ownership of,

(B)        control or direction over, or

(C)        a combination of direct or indirect beneficial ownership of and
control or direction over,

securities of the Company carrying more than 10% of the voting rights attached
to all the Company's outstanding voting securities, excluding, for the purpose
of the calculation of the percentage held, any securities held by the person as
underwriter in the course of a distribution; or

(iv)        the Company itself, if it has purchased, redeemed or otherwise
acquired any securities of its own issue, for so long as it continues to hold
those securities;

(ee)       "Named Executive Officer" means, if applicable, an Eligible
Participant who, as of the date of vesting and/or payout of an Award, is one of
the group of Covered Employees as defined;

(ff)       "Non-Qualified Stock Option" means an Option which is not an
Incentive Stock Option;

(gg)       "Officer" means a person who is an officer, including a Senior
Officer, of the Company or a Related Entity within the meaning of Section 16 of
the Exchange Act and the rules and regulations promulgated thereunder;

(hh)       "Option" means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan;

(ii)       "Parent" means a "parent corporation", whether now or hereafter
existing, as defined in Section 424(e) of the Code;

(jj)       "Performance-Based Compensation" means compensation qualifying as
"performance-based compensation" under Section 162(m) of the Code;

(kk)       "Plan" means this 2010 Stock Incentive Plan as amended from time to
time;



--------------------------------------------------------------------------------



- 9 -

 

(ll)       "Related Entity" means any Parent or Subsidiary, and includes any
business, corporation, partnership, limited liability company or other entity in
which the Company, a Parent or a Subsidiary holds a greater than 50% ownership
interest, directly or indirectly;

(mm)    "Related Entity Disposition" means the sale, distribution or other
disposition by the Company of all or substantially all of the Company's
interests in any Related Entity effected by a sale, merger or consolidation or
other transaction involving that Related Entity or the sale of all or
substantially all of the assets of that Related Entity;

(nn)      "Restricted Stock" means Shares issued under the Plan to the Grantee
for such consideration, if any, and subject to such restrictions on transfer,
rights of first refusal, repurchase provisions, forfeiture provisions, and other
terms and conditions as, established by the Administrator and specified in the
related Award Agreement;

(oo)      "Restricted Stock Unit" means a notional account established pursuant
to an Award granted to a Grantee, as described in this Plan, that is (i) valued
solely by reference to Shares, (ii) subject to restrictions specified in the
Award Agreement, and (iii) payable only in Shares;

(pp)      "Restriction Period" means the period during which the transfer of
Shares of Restricted Stock is limited in some way (based on the passage of time,
the achievement of performance objectives, or the occurrence of other events as
determined by the Administrator, in its sole discretion) or the Restricted Stock
is not vested;

(qq)      "SAR" means a stock appreciation right entitling the Grantee to Shares
or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock;

(rr)       "SEC" means the United States Securities Exchange Commission;

(ss)       "Senior Officer" means:

(i)        the chair or vice chair of the Board, the president, the chief
executive officer, the chief financial officer, a vice-president, the secretary,
the treasurer or the general manager of the Company or a Related Entity;

(ii)       any individual who performs functions for a person similar to those
normally performed by an individual occupying any office specified in Section
2.1(ss)(i) above; and

(iii)      the five highest paid employees of the Company or a Related Entity,
including any individual referred to in Section 2.1(ss)(i) or 2.1(ss)(ii) and
excluding a commissioned salesperson who does not act in a managerial capacity;



--------------------------------------------------------------------------------



- 10 -

 

(tt)       "Share" means a share of the Common Stock; and

(uu)      "Subsidiary" means a "subsidiary corporation", whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3.                     STOCK SUBJECT TO THE PLAN

                        Number of Shares Available

3.1

(a)        Subject to the provisions of Section 18, the maximum aggregate number
of Shares which may be issued pursuant to all Awards (including Incentive Stock
Options) under this Plan is 10,000,000 (the "Maximum Number"). See Section 29
for Reservation of Shares.

(b)        Shares that have been issued under the Plan pursuant to an Award
shall not be returned to the Plan and shall not become available for future
issuance under the Plan except that Shares (i) covered by an Award (or portion
of an Award) which is forfeited or cancelled, expires or is settled in cash, or
(ii) withheld to satisfy a Grantee's minimum tax withholding obligations, shall
be deemed not to have been issued for purposes of determining the Maximum Number
of Shares which may be issued under the Plan. Also, only the net numbers of
Shares that are issued pursuant to the exercise of an Award shall be counted
against the Maximum Number.

(c)        However, in the event that prior to the Award's cancellation,
termination, expiration, forfeiture or lapse, the holder of the Award at any
time received one or more elements of beneficial ownership pursuant to such
Award (as defined by the SEC, pursuant to any rule or interpretations
promulgated under Section 16 of the Exchange Act), the Shares subject to such
Award shall not again be made available for regrant under the Plan.

                        Shares to Insiders

3.2                  Subject to Section 15.1(b) and 15.1(c), no Insider of the
Company is eligible to receive an Award where:

(a)        the Insider is not a Director or Senior Officer of the Company;

(b)        any Award, together with all of the Company's other previously
established or proposed Awards under the Plan could result at any time in:

(i)        the number of Shares reserved for issuance pursuant to Options
granted to Insiders exceeding 50% of the outstanding issue of Common Stock; or

(ii)       the issuance to Insiders pursuant to the exercise of Options, within
a one year period of a number of Shares exceeding 50% of the outstanding issue
of the Common Stock;



--------------------------------------------------------------------------------



- 11 -

 

provided, however, that this restriction on the eligibility of Insiders to
receive an Award shall cease to apply if it is no longer required under any
Applicable Laws.

                        Limitations on Award

3.3                  Unless and until the Administrator determines that an Award
to a Grantee is not designed to qualify as Performance-Based Compensation, the
following limits (the "Award Limits") shall apply to grants of Awards to
Grantees subject to the Award Limits by Applicable Laws under this Plan:

(a)        Options and SARs. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 18), the maximum
number of Shares with respect to one or more Options and/or Stock Appreciation
Rights that may be granted during any one calendar year under the Plan to any
one Grantee shall be 5,000,000; all of which may be granted as Incentive Stock
Options); and

(b)        Other Awards. The maximum aggregate grant with respect to Awards of
Restricted Stock, unrestricted Shares, Restricted Stock Units and Deferred Stock
Units (or used to provide a basis of measurement for or to determine the value
of Restricted Stock Units and Deferred Stock Units) in any one calendar year to
any one Grantee (determined on the date of payment of settlement) shall be
5,000,000.

4.                     ADMINISTRATION

                        Authority of Plan Administrator

4.1                  Authority to control and manage the operation and
administration of this Plan shall be vested in the Administrator.

                        Powers of the Administrator

4.2                  Subject to Applicable Laws and the provisions of the Plan
or subplans hereof (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the exclusive power and authority, in its discretion:

(a)        to construe and interpret this Plan and any agreements defining the
rights and obligations of the Company and Grantees under this Plan;

(b)        to select the Eligible Participants to whom Awards may be granted
from time to time hereunder;

(c)        to determine whether and to what extent Awards are granted hereunder;

(d)        to determine the number of Shares or the amount of other
consideration to be covered by each Award granted hereunder;



--------------------------------------------------------------------------------



- 12 -

 

(e)        to approve forms of Award Agreements for use under the Plan, which
need not be identical for each Grantee;

(f)        to determine the terms and conditions of any Award granted under the
Plan, including, but not limited to, the exercise price, grant price or purchase
price based on the Fair Market Value of the same, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of the Award, and acceleration or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines that is not inconsistent with any rule or regulation under
any tax or securities laws or includes an alternative right that does not
disqualify an Incentive Stock Option under applicable regulations;

(g)        to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee's rights
under an existing Award shall not be made without the Grantee's consent unless
as a result of a change in Applicable Law;

(h)        to suspend the right of a holder to exercise all or part of an Award
for any reason that the Administrator considers in the best interest of the
Company;

(i)        subject to regulatory approval, amend or suspend the Plan, or revoke
or alter any action taken in connection therewith, except that no general
amendment or suspension of the Plan, shall, without the written consent of all
Grantees, alter or impair any Award granted under the Plan unless as a result of
a change in the Applicable Law;

(j)        to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable foreign jurisdictions and to afford
Grantees favorable treatment under such laws; provided, however, that no Award
shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;

(k)        to further define the terms used in this Plan;

(l)        to correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award Agreement;

(m)        to provide for rights of refusal and/or repurchase rights;

(n)        to amend outstanding Award Agreements to provide for, among other
things, any change or modification which the Administrator could have provided
for upon the grant of an Award or in furtherance of the powers provided for
herein that does not disqualify an Incentive Stock Option under applicable
regulations unless the Grantee so consents;

(o)        to prescribe, amend and rescind rules and regulations relating to the
administration of this Plan; and



--------------------------------------------------------------------------------



- 13 -

 

(p)        to take such other action, not inconsistent with the terms of the
Plan, as the Administrator deems appropriate.

                        Effect of Administrator's Decision

4.3                  All decisions, determinations and interpretations of the
Administrator shall be conclusive and binding on all persons. The Administrator
shall not be liable for any decision, action or omission respecting this Plan,
or any Awards granted or Shares sold under this Plan. In the event an Award is
granted in a manner inconsistent with the provisions of this Section 4, such
Award shall be presumptively valid as of its grant date to the extent permitted
by the Applicable Laws.

                        Action by Committee

4.4                  Except as otherwise provided by committee charter or other
similar corporate governance documents, for purposes of administering the Plan,
the following rules of procedure shall govern the Committee. A majority of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present, and acts approved
unanimously in writing by the members of the Committee in lieu of a meeting,
shall be deemed the acts of the Committee. Each member of the Committee is
entitled to, in good faith, rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Parent or Affiliate, the Company's independent certified public accountants, or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

                        Limitation on Liability

4.5                  To the extent permitted by applicable law in effect from
time to time, no member of the Administrator shall be liable for any action or
omission of any other member of the Administrator nor for any act or omission on
the member's own part, excepting only the member's own wilful misconduct or
gross negligence, arising out of or related to this Plan. The Company shall pay
expenses incurred by, and satisfy a judgment or fine rendered or levied against,
a present or former member of the Administrator in any action against such
person (whether or not the Company is joined as a party defendant) to impose
liability or a penalty on such person for an act alleged to have been committed
by such person while a member of the Administrator arising with respect to this
Plan or administration thereof or out of membership on the Administrator or by
the Company, or all or any combination of the preceding, provided, the member
was acting in good faith, within what such member reasonably believed to have
been within the scope of his or her employment or authority and for a purpose
which he or she reasonably believed to be in the best interests of the Company
or its stockholders. Payments authorized hereunder include amounts paid and
expenses incurred in settling any such action or threatened action. The
provisions of this Section 4.5 shall apply to the estate, executor,
administrator, heirs, legatees or devisees of a member of the Administrator, and
the term "person" as used on this Section 4.5 shall include the estate,
executor, administrator, heirs, legatees, or devisees of such person.



--------------------------------------------------------------------------------



- 14 -

 

5.                     ELIGIBILITY

                        Except as otherwise provided, all types of Awards may be
granted to Eligible Participants. An Eligible Participant who has been granted
an Award may be, if he or she continues to be eligible, granted additional
Awards.

6.                     AWARDS

                        Type of Awards

6.1                  The Administrator is authorized to award any type of
arrangement to an Eligible Participant that is not inconsistent with the
provisions of the Plan and that by its terms involves or might involve the
issuance of:

(a)        Shares, including unrestricted Shares;

(b)        Options;

(c)        SARs or similar rights with a fixed or variable price related to the
Fair Market Value of the Shares and with an exercise or conversion privilege
related to the passage of time, the occurrence of one or more events, or the
satisfaction of performance criteria or other conditions;

(d)        any other security with the value derived from the value of the
Shares, such as Restricted Stock and Restricted Stock Units;

(e)        Deferred Stock Units;

(f)        Dividend Equivalent Rights, as defined in Section 13; or

(g)        any combination of the foregoing.

                        Designation of Award

6.2                  Each type of Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option. But see Section 7.3(a)
regarding exceeding the Incentive Stock Option threshold.

7.                     GRANT OF OPTIONS; TERMS AND CONDITIONS OF GRANT

                        Grant of Options

7.1

(a)        One or more Options may be granted to any Eligible Participant.
Subject to the express provisions of this Plan, the Administrator shall
determine from the Eligible Participants those individuals to whom Options under
this Plan may be granted. The Shares underlying a grant of an Option may be in
the form of Restricted Stock or unrestricted Stock.



--------------------------------------------------------------------------------



- 15 -

 

(b)        Further, subject to the express provisions of this Plan, the
Administrator shall specify the Grant Date, the number of Shares covered by the
Option, the exercise price and the terms and conditions for exercise of the
Options. As soon as practicable after the Grant Date, the Company shall provide
the Grantee with a written Award Agreement in the form approved by the
Administrator, which sets out the Grant Date, the number of Shares covered by
the Option, the exercise price and the terms and conditions for exercise of the
Option.

(c)        The Administrator may, in its absolute discretion, grant Options
under this Plan at any time and from time to time before the expiration of this
Plan.

                        General Terms and Conditions

7.2                  Except as otherwise provided herein, the Options shall be
subject to the following terms and conditions and such other terms and
conditions not inconsistent with this Plan as the Administrator may impose:

(a)        Exercise of Option. The Administrator may determine in its discretion
whether any Option shall be subject to vesting and the terms and conditions of
any such vesting. The Award Agreement shall contain any such vesting schedule;

(b)        Option Term. Each Option and all rights or obligations thereunder
shall expire on such date as shall be determined by the Administrator, but not
later than ten years after the Grant Date (five years in the case of an
Incentive Stock Option when the Optionee beneficially owns more than 10% of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary (a "Ten Percent Stockholder"), as determined with reference to
Rule 13d-3 of the Exchange Act), and shall be subject to earlier termination as
hereinafter provided;

(c)        Exercise Price. The Exercise Price of any Option shall be determined
by the Administrator when the Option is granted, at such Exercise Price as may
be determined by the Administrator in the Administrator's sole and absolute
discretion; provided, however, that the Exercise Price may not be less than 100%
of the Fair Market Value of the Shares on the Grant Date with respect to any
Incentive Stock Options which are granted and, provided further, that the
Exercise Price of any Incentive Stock Option granted to a Ten Percent
Stockholder shall not be less than 110% of the Fair Market Value of the Shares
on the Grant Date. Payment for the Shares purchased shall be made in accordance
with Section 16 of this Plan. The Administrator is authorized to issue Options,
whether Incentive Stock Options or Non-qualified Stock Options, at an option
price lower than or in excess of the Fair Market Value on the Grant Date, to
determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, grant price or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of the Award, and
acceleration or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines that is not inconsistent with
any rule or regulation under any tax or securities laws or includes an
alternative right that does not disqualify an Incentive Stock Option under
applicable regulations;



--------------------------------------------------------------------------------



- 16 -

 

(d)        Method of Exercise. Options may be exercised only by delivery to the
Company of a stock option exercise agreement (the "Exercise Agreement") in a
form approved by the Administrator (which need not be the same for each
Grantee), stating the number of Shares being purchased, the restrictions imposed
on the Shares purchased under such Exercise Agreement, if any, and such
representations and agreements regarding the Grantee's investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws, together with payment
in full of the exercise price for the number of Shares being purchased;

(e)        Exercise After Certain Events.

(i)        Termination of Continuous Services.

(A)        Options.

(I)        Termination of Continuous Services. If for any reason other than
Disability or death, a Grantee terminates Continuous Services with the Company
or a Subsidiary, vested Options held at the date of such termination may be
exercised, in whole or in part, either (i) at any time within three months after
the date of such termination, or (ii) during any greater or lesser period as
specified in the Award Agreement or (iii) during any greater or lesser period as
may be determined by the Administrator, in its sole and absolute discretion,
prior the date of such termination (but in no event after the earlier of (A) the
expiration date of the Option as set forth in the Award Agreement and (B) ten
years from the Grant Date (five years for a Ten Percent Stockholder if the
Option is an Incentive Stock Option)).

(II)       Continuation of Services as Consultant/Advisor. If a Grantee granted
an Incentive Stock Option terminates employment but continues as a Consultant
(no termination of Continuous Services), the Grantee need not exercise an
Incentive Stock Option within either of the termination periods provided for
immediately hereinabove but shall be entitled to exercise, in whole or in part,
either (i) at any time within three months after the then date of termination of
Continuous Services to the Company or a Subsidiary, or (ii) during any greater
or lesser period as specified in the Award Agreement or (iii) during any greater
or lesser period as may be determined by the Administrator, in its sole and
absolute discretion, prior the date of such then termination of Continuous
Services to the Company or the Subsidiary (one year in the event of Disability
or death) (but in no event after the earlier of (A) the expiration date of the
Option as set forth in the Award Agreement and (B) ten years from the Grant Date
(five years for a Ten Percent Stockholder if the Option is an Incentive Stock
Option)). However, if the Grantee does not exercise within three months of
termination of employment, pursuant to Section 422 of the Code the Option shall
not qualify as an Incentive Stock Option.



--------------------------------------------------------------------------------



- 17 -

 

(B)        Disability and Death. If a Grantee becomes Disabled while rendering
Continuous Services to the Company or a Subsidiary, or dies while employed by
the Company or Subsidiary or within three months thereafter, vested Options then
held may be exercised by the Grantee, the Grantee's personal representative, or
by the person to whom the Option is transferred by the laws of descent and
distribution, in whole or in part, at any time within one year after the
termination because of the Disability or death or any lesser period specified in
the Award Agreement (but in no event after the earlier of (i) the expiration
date of the Option as set forth in the Award Agreement, and (ii) ten years from
the Grant Date (five years for a Ten Percent Stockholder if the Option is an
Incentive Stock Option).

                        Limitations on Grant of Incentive Stock Options

7.3

(a)        Threshold. The aggregate Fair Market Value (determined as of the
Grant Date) of the Shares for which Incentive Stock Options may first become
exercisable by any Grantee during any calendar year under this Plan, together
with that of Shares subject to Incentive Stock Options first exercisable by such
Grantee under any other plan of the Company or any Parent or Subsidiary, shall
not exceed $100,000. For purposes of this Section 7.3(a), all Options in excess
of the $100,000 threshold shall be treated as Non-Qualified Stock Options
notwithstanding the designation as Incentive Stock Options. For this purpose,
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of the Shares shall be determined as of the date the
Option with respect to such Shares is granted.

(b)        Compliance with Section 422 of the Code. There shall be imposed in
the Award Agreement relating to Incentive Stock Options such terms and
conditions as are required in order that the Option be an "incentive stock
option" as that term is defined in Section 422 of the Code.



--------------------------------------------------------------------------------



- 18 -

 

(c)        Requirement of Employment. No Incentive Stock Option may be granted
to any person who is not an Employee of the Company or a Parent or Subsidiary of
the Company.

8.                     RESTRICTED STOCK AWARDS

                        Grant of Restricted Stock Awards

8.1                  Subject to the terms and provisions of this Plan, the
Administrator is authorized to make awards of Restricted Stock to any Eligible
Participant in such amounts and subject to such terms and conditions as may be
selected by the Administrator. The restrictions may lapse separately or in
combination at such times, under such circumstances, in such instalments,
time-based or upon the satisfaction of performance goals or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.
(See Performance Goals, Section 14.4). All awards of Restricted Stock shall be
evidenced by Award Agreements.

                        Consideration

8.2                  Restricted Stock may be issued in connection with:

(a)        Services. Services rendered to the Company or an Affiliate (i.e.
bonus); and/or

(b)        Purchase Price. A purchase price, as specified in the Award Agreement
related to such Restricted Stock, equal to not be less than 100% of the Fair
Market Value of the Shares underlying the Restricted Stock on the date of
issuance.

                       Voting and Dividends

8.3                  Unless the Administrator in its sole and absolute
discretion otherwise provides in an Award Agreement, holders of Restricted Stock
shall have the right to vote such Restricted Stock and the right to receive any
dividends declared or paid with respect to such Restricted Stock. The
Administrator may provide that any dividends paid on Restricted Stock must be
reinvested in shares of Stock, which may or may not be subject to the same
vesting conditions and restrictions applicable to such Restricted Stock. All
distributions, if any, received by a Grantee with respect to Restricted Stock as
a result of any stock split, stock dividend, combination of shares, or other
similar transaction shall be subject to the restrictions applicable to the
original Award.

                        Forfeiture

8.4                  In the case of an event of forfeiture pursuant to the Award
Agreement, including failure to satisfy the restriction period or a performance
objective during the applicable restriction period, any Restricted Stock that
has not vested prior to the event of forfeiture shall automatically expire, and
all of the rights, title and interest of the Grantee thereunder shall be
forfeited in their entirety including but not limited to any right to vote and
receive dividends with respect to the Restricted Stock. Notwithstanding the
foregoing, the Administrator may provide in any Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock shall be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Administrator may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock, provided
such waiver is in accordance with the Applicable Laws.



--------------------------------------------------------------------------------



- 19 -

 

                       Certificates for Restricted Stock

8.5                  Restricted Stock granted under this Plan may be evidenced
in such manner as the Administrator shall determine, including by way of
certificates. The Administrator may provide in an Award Agreement that either
(i) the Secretary of the Company shall hold such certificates for the Grantee's
benefit until such time as the Restricted Stock is forfeited to the Company or
the restrictions lapse, (see Escrow; Pledge of Shares, Section 23) or (ii) such
certificates shall be delivered to the Grantee, provided, however, that such
certificates shall bear a legend or legends that comply with the applicable
securities laws and regulations and make appropriate reference to the
restrictions imposed under this Plan and the Award Agreement.

9.                     UNRESTRICTED STOCK AWARDS

                        The Administrator may, in its sole discretion, grant (or
sell at not less than 100% of the Fair Market Value or such other higher
purchase price determined by the Administrator in the Award Agreement) an Award
of unrestricted Shares to any Grantee pursuant to which such Grantee may receive
Shares free of any restrictions under this Plan.

10.                   RESTRICTED STOCK UNITS

                        Grant of Restricted Stock Units

10.1                Subject to the terms and provisions of this Plan, the
Administrator is authorized to make awards of Restricted Stock Units to any
Eligible Participant in such amounts and subject to such terms and conditions as
may be selected by the Administrator. These restrictions may lapse separately or
in combination at such times, under such circumstances, in such instalments,
time-based or upon the satisfaction of performance goals or otherwise, as the
Administrator determines at the time of the grant of the Award or thereafter.
(See Performance Goals, Section 14.4). All awards of Restricted Stock Units
shall be evidenced by Award Agreements.

                        Number of Restricted Stock Units

10.2                The Award Agreement shall specify the number of Share
equivalent units granted and such other provisions as the Administrator
determines.

                        Consideration

10.3                Restricted Stock Units may be issued in connection with:

(a)        Services. Services rendered to the Company or an Affiliate (i.e.
bonus); and/or

(b)        Purchase Price. A purchase price as specified in the Award Agreement
related to such Restricted Stock Units, equal to not be less than 100% of the
Fair Market Value of the Shares underlying the Restricted Stock Units on the
date of issuance.



--------------------------------------------------------------------------------



- 20 -

 

                        No Voting Rights

10.4                The holders of Restricted Stock Units shall have no rights
as stockholders of the Company.

                        Dividend Equivalency

10.5                The Administrator, in its sole and absolute discretion, may
provide in an Award Agreement evidencing a grant of Restricted Stock Units that
the holder shall be entitled to receive, upon the Company's payment of a cash
dividend on its outstanding Shares, a cash payment for each Restricted Stock
Unit. (See Section 13, Dividend Equivalent Right). Such Award Agreement may also
provide that such cash payment shall be deemed reinvested in additional
Restricted Stock Units at a price per unit equal to the Fair Market Value of a
Share on the date that such dividend is paid.

                        Creditor's Rights

10.6                A holder of Restricted Stock Units shall have no rights
other than those of a general creditor of the Company. Restricted Stock Units
represent an unfunded and unsecured obligation of the Company, subject to the
terms and conditions of the applicable Award Agreement.

                        Settlement of Restricted Stock Units

10.7                Each Restricted Stock Unit shall be paid and settled by the
issuance of Restricted Stock or unrestricted Shares in accordance with the Award
Agreement and if such settlement is subject to Section 409A of the Code only
upon any one or more of the following as provided for in the Award Agreement:

(a)        a specific date or date determinable by a fixed schedule;

(b)        upon the Eligible Participant's termination of Continuous Services to
the extent the same constitutes a separation from services for purposes of
Section 409A of the Code except that if an Eligible Participant is a "key
employee" as defined in Section 409A of the Code for such purposes, then payment
or settlement shall occur 6 months following such separation of service;

(c)        as a result of the Eligible Participant's death or Disability; or

(d)        in connection with or as a result of a Change of Control in
compliance with Section 409A of the Code.

                        Forfeiture

10.8                Upon failure to satisfy any requirement for settlement as
set forth in the Award Agreement, including failure to satisfy any restriction
period or performance objective, any Restricted Stock Units held by the Grantee
shall automatically expire, and all of the rights, title and interest of the
Grantee thereunder shall be forfeited in their entirety including but not
limited to any right to receive dividends with respect to the Restricted Stock
Units.



--------------------------------------------------------------------------------



- 21 -

 

11.                   DIRECTOR SHARES AND DIRECTOR DEFERRED STOCK UNITS

                        The grant of Awards of Shares to Directors and the
election by Directors to defer the receipt of the Awards of Shares (the
"Deferred Stock Units") shall be governed by the provisions of Subpart A which
is attached hereto. The provisions of Subpart A are attached hereto as part of
this Plan and are incorporated herein by reference.

12.                   STOCK APPRECIATION RIGHTS

                        Awards of SARs

12.1                An SAR is an award to receive a number of Shares (which may
consist of Restricted Stock), or cash, or Shares and cash, as determined by the
Administrator in accordance with Section 12.4 below, for services rendered to
the Company. A SAR may be awarded pursuant to an Award Agreement that shall be
in such form (which need not be the same for each Grantee) as the Administrator
shall from time to time approve, and shall comply with and be subject to the
terms and conditions of this Plan. A SAR may vary from Grantee to Grantee and
between groups of Grantees, and may be based upon performance objectives (See
Performance Goals in Section 14.4).

                        Term

12.2                The term of a SAR shall be set forth in the Award Agreement
as determined by the Administrator.

                        Exercise

12.3                A Grantee desiring to exercise a SAR shall give written
notice of such exercise to the Company, which notice shall state the proportion
of Shares and cash that the Grantee desires to receive pursuant to the SAR
exercised, subject to the discretion of the Administrator. Upon receipt of the
notice from the Grantee, subject to the Administrator's election to pay cash as
provided in Section 12.4 below, the Company shall deliver to the person entitled
thereto (i) a certificate or certificates for Shares and/or (ii) a cash payment,
in accordance with Section 12.4 below. The date the Company receives written
notice of such exercise hereunder is referred to in this Section 12 as the
"exercise date".

                        Number of Shares or Amount of Cash

12.4                Subject to the discretion of the Administrator to substitute
cash for Shares, or some portion of the Shares for cash, the amount of Shares
that may be issued pursuant to the exercise of a SAR shall be determined by
dividing: (i) the total number of Shares as to which the SAR is exercised,
multiplied by the amount by which the Fair Market Value of the Shares on the
exercise date exceeds the Fair Market Value of a Share on the date of grant of
the SAR; by (ii) the Fair Market Value of a Share on the exercise date;
provided, however, that fractional Shares shall not be issued and in lieu
thereof, a cash adjustment shall be paid. In lieu of issuing Shares upon the
exercise of a SAR, the Administrator in its sole discretion may elect to pay the
cash equivalent of the Fair Market Value of the Shares on the exercise date for
any or all of the Shares that would otherwise be issuable upon exercise of the
SAR.



--------------------------------------------------------------------------------



- 22 -

 

                        Effect of Exercise

12.5                A partial exercise of a SAR shall not affect the right to
exercise the remaining SAR from time to time in accordance with this Plan and
the applicable Award Agreement with respect to the remaining shares subject to
the SAR.

                        Forfeiture

12.6                In the case of an event of forfeiture pursuant to the Award
Agreement, including failure to satisfy any restriction period or a performance
objective, any SAR that has not vested prior to the date of termination shall
automatically expire, and all of the rights, title and interest of the Grantee
thereunder shall be forfeited in their entirety.

13.                   DIVIDEND EQUIVALENT RIGHT

                        A dividend equivalent right is an Award entitling the
recipient to receive credits based on cash distributions that would have been
paid on the Shares specified in the dividend equivalent right (or other Award to
which it relates) if such Shares had been issued to and held by the recipient (a
"Dividend Equivalent Right"). A Dividend Equivalent Right may be granted
hereunder to any Grantee as a component of another Award or as a freestanding
Award. The terms and conditions of Dividend Equivalent Right shall be specified
in the grant. Dividend equivalents credited to the holder of a Dividend
Equivalent Right may be paid currently or may be deemed to be reinvested in
additional Shares, which may thereafter accrue additional equivalents. Any such
reinvestment shall be at Fair Market Value on the date of reinvestment. Dividend
Equivalent Rights may be settled in cash or Shares or a combination thereof, in
a single instalment or instalments, all determined in the sole discretion of the
Administrator. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as such other Award. A Dividend Equivalent
Right granted as a component of another Award may also contain terms and
conditions different from such other Award.

14.                   TERMS AND CONDITIONS OF AWARDS

                        In General

14.1                Subject to the terms of the Plan and Applicable Laws, the
Administrator shall determine the provisions, terms, and conditions of each
Award including, but not limited to, the Award vesting schedule, repurchase
provisions, rights of first refusal, forfeiture provisions, form of payment
(cash, Shares, or other consideration) upon settlement of the Award, payment
contingencies, and satisfaction of any performance criteria.



--------------------------------------------------------------------------------



- 23 -

 

                        Term of Award

14.2                The term of each Award shall be the term stated in the Award
Agreement.

                        Transferability

14.3

(a)        Limits on Transfer. No right or interest of a Grantee in any
unexercised or restricted Award may be pledged, encumbered or hypothecated to or
in favor of any party other than to the Company or a Related Entity or
Affiliate. No Award shall be sold, assigned, transferred or disposed of by a
Grantee other than by the laws of descent and distribution or, in the case of an
Incentive Stock Option, pursuant to a domestic relations order that would
satisfy Section 414(p)(1)(A) of the Code if such Section applied to an Award
under the Plan; provided, however, that the Administrator may (but need not)
permit other transfers where the Administrator concludes that such
transferability (i) does not result in accelerated taxation or other adverse tax
consequences, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Section 422(b) of the Code, and (iii) is
otherwise appropriate and desirable, taking into account any factors deemed
relevant, including, without limitation, state or federal tax or securities laws
applicable to transferable Awards.

(b)        Beneficiaries. Notwithstanding Section 14.3(a), a Grantee may, in the
manner determined by the Administrator, designate a beneficiary to exercise the
rights of the Grantee and to receive any distribution with respect to any Award
upon the Grantee's death. A beneficiary, legal guardian, legal representative or
other person claiming any rights under the Plan is subject to all terms and
conditions of the Plan and any Award Agreement applicable to the Grantee, except
to the extent the Plan and such Award Agreement otherwise provide, and to any
additional restrictions deemed necessary or appropriate by the Administrator. If
no beneficiary has been designated or survives the Grantee, payment shall be
made to the Grantee's estate. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Grantee at any time, provided the
change or revocation is filed with the Administrator.

                        Performance Goals

14.4                In order to preserve the deductibility of an Award under
Section 162(m) of the Code, the Administrator may determine that any Award
granted pursuant to this Plan to a Grantee that is or is expected to become a
Covered Employee shall be determined solely on the basis of (a) the achievement
by the Company or Subsidiary of a specified target return, or target growth in
return, on equity or assets, (b) the Company's stock price, (c) the Company's
total shareholder return (stock price appreciation plus reinvested dividends)
relative to a defined comparison group or target over a specific performance
period, (d) the achievement by the Company or a Parent or Subsidiary, or a
business unit of any such entity, of a specified target, or target growth in,
net income, earnings per share, earnings before income and taxes, and earnings
before income, taxes, depreciation and amortization, or (e) any combination of
the goals set forth in (a) through (d) above. If an Award is made on such basis,
the Administrator shall establish goals prior to the beginning of the period for
which such performance goal relates (or such later date as may be permitted
under Section 162(m) of the Code or the regulations thereunder but not later
than 90 days after commencement of the period of services to which the
performance goal relates), and the Administrator has the right for any reason to
reduce (but not increase) the Award, notwithstanding the achievement of a
specified goal. Any payment of an Award granted with performance goals shall be
conditioned on the written certification of the Administrator in each case that
the performance goals and any other material conditions were satisfied.



--------------------------------------------------------------------------------



- 24 -

 

                        In addition, to the extent that Section 409A is
applicable, (i) performance-based compensation shall also be contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least 12 consecutive months in
which the Eligible Participant performs services and (ii) performance goals
shall be established not later than 90 calendar days after the beginning of any
performance period to which the performance goal relates, provided that the
outcome is substantially uncertain at the time the criteria are established.

                        Acceleration

14.5                The Administrator may, in its sole discretion (but subject
to the limitations of and compliance with Section 409A of the Code and Section
14.7 in connection therewith), at any time (including, without limitation, prior
to, coincident with or subsequent to a Change of Control) determine that (a) all
or a portion of a Grantee's Awards shall become fully or partially exercisable,
and/or (b) all or a part of the restrictions on all or a portion of the
outstanding Awards shall lapse, in each case, as of such date as the
Administrator may, in its sole discretion, declare. The Administrator may
discriminate among Grantees and among Awards granted to a Grantee in exercising
its discretion pursuant to this Section 14.5.

                        Compliance with Section 162(m) of the Code

14.6                Notwithstanding any provision of this Plan to the contrary,
if the Administrator determines that compliance with Section 162(m) of the Code
is required or desired, all Awards granted under this Plan to Named Executive
Officers shall comply with the requirements of Section 162(m) of the Code. In
addition, in the event that changes are made to Section 162(m) of the Code to
permit greater flexibility with respect to any Award or Awards under this Plan,
the Administrator may make any adjustments it deems appropriate.

                        Compliance with Section 409A of the Code

14.7                Notwithstanding any provision of this Plan to the contrary,
if any provision of this Plan or an Award Agreement contravenes any regulations
or Treasury guidance promulgated under Section 409A of the Code or could cause
an Award to be subject to the interest and penalties under Section 409A of the
Code, such provision of this Plan or any Award Agreement shall be modified to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. In addition, in the event that changes are made to Section 409A of the
Code to permit greater flexibility with respect to any Award under this Plan,
the Administrator may make any adjustments it deems appropriate.



--------------------------------------------------------------------------------



- 25 -

 

                        Section 280G of the Code

14.8                Notwithstanding any other provision of this Plan to the
contrary, unless expressly provided otherwise in the Award Agreement, if the
right to receive or benefit from an Award under this Plan, either alone or
together with payments that a Grantee has a right to receive from the Company,
would constitute a "parachute payment" (as defined in Section 280G of the Code),
all such payments shall be reduced to the largest amount that shall result in no
portion being subject to the excise tax imposed by Section 4999 of the Code.

                        Exercise of Award Following Termination of Continuous
Service

14.9                An Award may not be exercised after the termination date of
such Award set forth in the Award Agreement and may be exercised following the
termination of a Grantee's Continuous Service only to the extent provided in the
Award Agreement. Where the Award Agreement permits a Grantee to exercise an
Award following the termination of the Grantee's Continuous Service for a
specified period, the Award shall terminate to the extent not exercised on the
last day of the specified period or the last day of the original term of the
Award, whichever occurs first.

                        Cancellation of Awards

14.10              In the event a Grantee's Continuous Services has been
terminated for "Cause", he or she shall immediately forfeit all rights to any
and all Awards outstanding. The determination that termination was for Cause
shall be final and conclusive. In making its determination, the Board shall give
the Grantee an opportunity to appear and be heard at a hearing before the full
Board and present evidence on the Grantee's behalf. Should any provision to this
Section 14.10. be held to be invalid or illegal, such illegality shall not
invalidate the whole of this Section 14, but, rather, this Plan shall be
construed as if it did not contain the illegal part or narrowed to permit its
enforcement, and the rights and obligations of the parties shall be construed
and enforced accordingly.

15.                   ADDITIONAL TERMS IF THE COMPANY BECOMES LISTED ON A STOCK
EXCHANGE

15.1                In the event the Shares become listed on a stock exchange,
and to the extent required by the rules of such stock exchange, then the
following terms and conditions shall apply to an Award in addition to those
contained herein, as applicable:

(a)        the exercise price of an Award must not be lower than 100% of the
Fair Market Value (without discount) of the Shares on the stock exchange at the
time the Award is granted;

(b)        the number of securities issuable to Insiders, at any time, under all
of the Company's security based compensation arrangements (whether entered into
prior to or subsequent to such listing), cannot exceed 10% of the Company's
total issued and outstanding Common Stock, unless the Company obtains
Disinterested Shareholder Approval; and

--------------------------------------------------------------------------------

- 26 -

 

(c)        the number of securities issued to Insiders, within any one year
period, under all of the Company's security based compensation arrangements
(whether entered into prior to or subsequent to such listing), cannot exceed 10%
of the issued and outstanding Common Stock, unless the Company obtains
Disinterested Shareholder Approval.

16.                   PAYMENT FOR SHARE PURCHASES

                        Payment

16.1                Payment for Shares purchased pursuant to this Plan may be
made:

(a)        Cash. By cash, cashier's check or wire transfer or, at the discretion
of the Administrator expressly for the Grantee and where permitted by law as
follows:

(b)        Surrender of Shares. By surrender of shares of Common Stock of the
Company that have been owned by the Grantee for more than six months, or lesser
period if the surrender of shares is otherwise exempt from Section 16 of the
Exchange Act, (and, if such shares were purchased from the Company by use of a
promissory note, such note has been fully paid with respect to such shares);

(c)        Deemed Net-Stock Exercise. By forfeiture of Shares equal to the value
of the exercise price pursuant to a "deemed net-stock exercise" by requiring the
Grantee to accept that number of Shares determined in accordance with the
following formula, rounded down to the nearest whole integer:

[image1.gif]

where:

a

=                 net Shares to be issued to Grantee;



b

=                 number of Awards being exercised;



c

=                 Fair Market Value of a Share; and



d

=                 Exercise price of the Awards;



(d)        Cashless Exercise. By a "cashless exercise", in which event the
Company shall issue to the Grantee the number of Shares of Common Stock
determined as follows:



--------------------------------------------------------------------------------



- 27 -

 

[image1.gif]

where:

a

=                 the net Shares to be issued to Grantee;



b

=                 the number of Awards being exercised;



c

=                 the average of the "Closing Sale Prices" of the Shares of
                       Common Stock (as reported by Bloomberg Financial
                       Markets) for at least the two trading days ending on the
                       date immediately preceding the Exercise Date; and



d

=                 the Exercise price of the Award.



For purposes of such an Award, "Closing Sale Price" means, for any security as
of any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00 p.m., New York City time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC. If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Grantee. If the Company and the Grantee are unable to agree upon the fair
market value of such security, then the Company shall, within two business days
submit via facsimile (a) the disputed determination of the Closing Sale Price to
an independent, reputable investment bank selected by the Company and approved
by the Grantee or (b) the disputed arithmetic calculation of the Shares of
Common Stock to the Company's independent, outside accountant. The Company shall
cause at its expense the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Grantee of the results no later than ten business days from the time it receives
the disputed determinations or calculations. Such investment bank's or
accountant's determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period. For purposes
of Rule 144 promulgated under the Securities Act, it is intended, understood and
acknowledged that the Shares of Common Stock issued in a cashless exercise
transaction shall be deemed to have been acquired by the Grantee, and the
holding period for the shares shall be deemed to have commenced, on the date the
Award was originally issued (provided that the United States Securities and
Exchange Commission continues to take the position that such treatment is proper
at the time of such exercise); or



--------------------------------------------------------------------------------



- 28 -

 

(e)        Broker-Assisted. By delivering a properly executed exercise notice to
the Company together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds necessary to
pay the exercise price and the amount of any required tax or other withholding
obligations.

                        Combination of Methods

16.2                By any combination of the foregoing methods of payment or
any other consideration or method of payment as shall be permitted by applicable
corporate law.

17.                   WITHHOLDING TAXES

                        Withholding Generally

17.1                Whenever Shares are to be issued in satisfaction of Awards
granted under this Plan or Shares are forfeited pursuant to a deemed net-stock
exercise, the Company may require the Grantee to remit to the Company an amount
sufficient to satisfy the foreign, federal, state, provincial, or local income
and employment tax withholding obligations, including, without limitation, on
exercise of an Award. When, under applicable tax laws, a Grantee incurs tax
liability in connection with the exercise or vesting of any Award, the
disposition by a Grantee or other person of an Award or an Option prior to
satisfaction of the holding period requirements of Section 422 of the Code, or
upon the exercise of a Non-Qualified Stock Option, the Company shall have the
right to require such Grantee or such other person to pay by cash, or check
payable to the Company, the amount of any such withholding with respect to such
transactions. Any such payment must be made promptly when the amount of such
obligation becomes determinable.

                        Stock for Withholding

17.2                To the extent permissible under applicable tax, securities
and other laws, the Administrator may, in its sole discretion and upon such
terms and conditions as it may deem appropriate, permit a Grantee to satisfy his
or her obligation to pay any withholding tax, in whole or in part, with Shares
up to an amount not greater than the Company's minimum statutory withholding
rate for federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income. The Administrator may exercise
its discretion, by (i) directing the Company to apply Shares to which the
Grantee is entitled as a result of the exercise of an Award, or (ii) delivering
to the Company Shares that have been owned by the Grantee for more than six
months, unless the delivery of Shares is otherwise exempt from Section 16 of the
Exchange Act. A Grantee who has made an election pursuant to this Section 17.2
may satisfy his or her withholding obligation only with Shares that are not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements. The Shares so applied or delivered for the withholding obligation
shall be valued at their Fair Market Value as of the date of measurement of the
amount of income subject to withholding.

--------------------------------------------------------------------------------

- 29 -

 

18.                   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

                        In General

18.1                Subject to any required action by the shareholders of the
Company, the number of Shares covered by each outstanding Award, and the number
of Shares which have been authorized for issuance under the Plan but as to which
no Awards have yet been granted or which have been returned to the Plan, the
exercise or purchase price of each such outstanding Award, as well as any other
terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or (ii) any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however that conversion of any
convertible securities of the Company shall not be deemed to have been effected
without receipt of consideration. The Administrator shall make the appropriate
adjustments to (i) the maximum number and/or class of securities issuable under
this Plan; and (ii) the number and/or class of securities and the exercise price
per Share in effect under each outstanding Award in order to prevent the
dilution or enlargement of benefits thereunder; provided, however, that the
number of Shares subject to any Award shall always be a whole number and the
Administrator shall make such adjustments as are necessary to insure Awards of
whole Shares. Such adjustment shall be made by the Administrator and its
determination shall be final, binding and conclusive.

                        Company's Right to Effect Changes in Capitalization

18.2                The existence of outstanding Awards shall not affect the
Company's right to effect adjustments, recapitalizations, reorganizations or
other changes in its or any other corporation's capital structure or business,
any merger or consolidation, any issuance of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares, the dissolution or
liquidation of the Company's or any other corporation's assets or business or
any other corporate act whether similar to the events described above or
otherwise.

19.                   CORPORATE TRANSACTIONS/CHANGES IN CONTROL/RELATED ENTITY
DISPOSITIONS

                        Company is Not the Survivor

19.1                Subject to Section 19.3 and except as may otherwise be
provided in an Award Agreement, the Administrator shall have the authority, in
its absolute discretion, exercisable either in advance of any actual or
anticipated Corporate Transaction, Change in Control or Related Entity
Disposition in which the Company is not the surviving corporation, or at the
time of an actual Corporate Transaction, Change in Control or Related Entity
Disposition in which the Company is not the surviving corporation (a) to cancel
each outstanding Award upon payment in cash to the Grantee of the amount by
which any cash and the Fair Market Value of any other property which the Grantee
would have received as consideration for the Shares covered by the Award if the
Award had been exercised before such Corporate Transaction, Change in Control or
Related Entity Disposition exceeds the exercise price of the Award, or (b) to
negotiate to have such Award assumed by the surviving corporation. The
determination as to whether the Company is the surviving corporation is at the
sole and absolute discretion of the Administrator.



--------------------------------------------------------------------------------



- 30 -

 

                        In addition to the foregoing, in the event of a
dissolution or liquidation of the Company, or a Corporate Transaction or Related
Entity Disposition in which the Company is not the surviving corporation, the
Administrator, in its absolute discretion, may accelerate the time within which
each outstanding Award may be exercised. Section 19.3 shall control with respect
to any acceleration in vesting in the event of Change of Control.

                        The Administrator shall also have the authority:

(a)        to release the Awards from restrictions on transfer and repurchase or
forfeiture rights of such Awards on such terms and conditions as the
Administrator may specify; and

(b)        to condition any such Award's vesting and exercisability or release
from such limitations upon the subsequent termination of the Continuous Service
of the Grantee within a specified period following the effective date of the
Corporate Transaction, Change in Control or Related Entity Disposition.

                        Effective upon the consummation of a Corporate
Transaction, Change in Control or Related Entity Disposition governed by this
Section 19.1, all outstanding Awards under this Plan not exercised by the
Grantee or assumed by the successor corporation shall terminate.

                        Company is the Survivor

19.2                In the event of a Corporate Transaction, Change in Control
or Related Entity Disposition in which the Company is the surviving corporation,
the Administrator shall determine the appropriate adjustment of the number and
kind of securities with respect to which outstanding Awards may be exercised,
and the exercise price at which outstanding Awards may be exercised. The
Administrator shall determine, in its sole and absolute discretion, when the
Company shall be deemed to survive for purposes of this Plan. Subject to any
contrary language in an Award Agreement evidencing an Award, any restrictions
applicable to such Award shall apply as well to any replacement shares received
by the Grantee as a result.

                        Change in Control

19.3                If there is a Change of Control, all outstanding Awards
shall fully vest immediately upon the Company's public announcement of such a
Change of Control.

20.                   PRIVILEGES OF STOCK OWNERSHIP

                        No Grantee shall have any of the rights of a stockholder
with respect to any Shares until the Shares are issued to the Grantee. After
Shares are issued to the Grantee, the Grantee shall be a stockholder and have
all the rights of a stockholder with respect to such Shares, including the right
to vote and receive all dividends or other distributions made or paid with
respect to such Shares; provided, that if such Shares are Restricted Stock, then
any new, additional or different securities the Grantee may become entitled to
receive with respect to such Shares by virtue of a stock dividend, stock split
or any other change in the corporate or capital structure of the Company shall
be subject to the same restrictions as the Restricted Stock. The Company shall
issue (or cause to be issued) such stock certificate promptly upon exercise of
the Award.



--------------------------------------------------------------------------------



- 31 -

 

21.                   RESTRICTION ON SHARES

                        At the discretion of the Administrator, the Company may
reserve to itself and/or its assignee(s) in the Award Agreement that the Grantee
not dispose of the Shares for a specified period of time, or that the Shares are
subject to a right of first refusal or a right to repurchase by the Company at
the Shares' Fair Market Value at the time of sale. The terms and conditions of
any such rights or other restrictions shall be set forth in the Award Agreement
evidencing the Award.

22.                   CERTIFICATES

                        All certificates for Shares or other securities
delivered under this Plan shall be subject to such stock transfer orders,
legends and other restrictions as the Administrator may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted.

23.                   ESCROW; PLEDGE OF SHARES

                        To enforce any restrictions on a Grantee's Shares, the
Administrator may require the Grantee to deposit all certificates representing
Shares, together with stock powers or other instruments of transfer approved by
the Administrator, appropriately endorsed in blank, with the Company or an agent
designated by the Company to hold in escrow until such restrictions have lapsed
or terminated, and the Administrator may cause a legend or legends referencing
such restrictions to be placed on the certificates.

24.                   SECURITIES LAW AND OTHER REGULATORY COMPLIANCE

                        Compliance With Applicable Law

24.1                An Award shall not be effective unless such Award is in
compliance with all applicable federal and state securities laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the Grant Date and also on the date of exercise
or other issuance. Notwithstanding any other provision in this Plan, the Company
shall have no obligation to issue or deliver certificates for Shares under this
Plan prior to (i) obtaining any approvals from governmental agencies that the
Company determines are necessary or advisable; and/or (ii) completion of any
registration or other qualification of such Shares under any state or federal
laws or rulings of any governmental body that the Company determines to be
necessary or advisable. The Company shall be under no obligation to register the
Shares with the Securities Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company shall have
no liability for any inability or failure to do so. Evidences of ownership of
Shares acquired pursuant to an Award shall bear any legend required by, or
useful for purposes of compliance with, applicable securities laws, this Plan or
the Award Agreement.



--------------------------------------------------------------------------------



- 32 -

 

                        During any time when the Company has a class of equity
security registered under Section 12 of the Exchange Act, it is the intent of
the Company that Awards pursuant to this Plan and the exercise of Awards granted
hereunder shall qualify for the exemption provided by Rule 16b-3 under the
Exchange Act. To the extent that any provision of this Plan or action by the
Board or the Administrator does not comply with the requirements of Rule 16b-3,
it shall be deemed inoperative to the extent permitted by law and deemed
advisable by the Board or the Administrator, and shall not affect the validity
of this Plan. In the event that Rule 16b-3 is revised or replaced, the
Administrator may exercise its discretion to modify this Plan in any respect
necessary to satisfy the requirements of, or to take advantage of any features
of, the revised exemption or its replacement.

                        Investment Representation

24.2                As a condition to the exercise of an Award, the Company may
require the person exercising such Award to represent and warrant at the time of
any such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.

25.                   NO OBLIGATION TO EMPLOY

                        Nothing in this Plan or any Award granted under this
Plan shall confer or be deemed to confer on any Grantee any right to continue in
the employ of, or to continue any other relationship with, the Company or to
limit in any way the right of the Company to terminate such Grantee's employment
or other relationship at any time, with or without Cause.

26.                   EFFECTIVE DATE AND TERM OF PLAN

                        This Plan shall become effective upon the earlier to
occur of its adoption by the Board or its approval by the shareholders of the
Company. It shall continue in effect for a term of ten years unless sooner
terminated.

27.                   SHAREHOLDER APPROVAL

                        This Plan shall be subject to approval by the
shareholders of the Company within 12 months from the date the Plan is adopted
by the Company's Board for any and all intended Incentive Stock Options granted
hereunder. Such shareholder approval shall be obtained in the degree and manner
required under Applicable Laws. The Administrator may grant Awards under this
Plan prior to approval by the shareholders, however, until such approval is
obtained, all Option Awards granted under this Plan shall be deemed
Non-Qualified Stock Options. In the event that shareholder approval is not
obtained within the 12 month period provided above, all Incentive Stock Option
Awards previously granted under this Plan shall be deemed Non-Qualified Stock
Options.



--------------------------------------------------------------------------------



- 33 -

 

28.                   AMENDMENT, SUSPENSION OR TERMINATION OF THIS PLAN OR
AWARDS

                        The Board may amend, suspend or terminate this Plan at
any time and for any reason. To the extent necessary to comply with Applicable
Laws, the Company shall obtain shareholder approval of any Plan amendment in
such a manner and to such a degree as required. Shareholder approval shall be
required for the following types of amendments to this Plan: (i) any change to
those persons who are entitled to become participants under the Plan which would
have the potential of broadening or increasing Insider participation; or (ii)
the addition of any form of financial assistance or amendment to a financial
assistance provision which is more favourable to Grantees.

                        Further, the Board may, in its discretion, determine
that any amendment should be effective only if approved by the shareholders even
if such approval is not expressly required by this Plan or by law. No Award may
be granted during any suspension of this Plan or after termination of this Plan.

                        Any amendment, suspension or termination of this Plan
shall not affect Awards already granted, and such Awards shall remain in full
force and effect as if this Plan had not been amended, suspended or terminated,
unless mutually agreed otherwise between the Grantee and the Administrator,
which agreement must be in writing and signed by the Grantee and the Company. At
any time and from time to time, the Administrator may amend, modify, or
terminate any outstanding Award or Award Agreement without approval of the
Grantee; provided, however, that subject to the applicable Award Agreement, no
such amendment, modification or termination shall, without the Grantee's
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination.

                        Notwithstanding any provision herein to the contrary,
the Administrator shall have broad authority to amend this Plan or any
outstanding Award under this Plan without approval of the Grantee to the extent
necessary or desirable: (i) to comply with, or take into account changes in,
applicable tax laws, securities laws, accounting rules and other applicable
laws, rules and regulations; or (ii) to ensure that an Award is not subject to
interest and penalties under Section 409A of the Code or the excise tax imposed
by Section 4999 of the Code.

                        Further, notwithstanding any provision herein to the
contrary, and subject to Applicable Law, the Administrator may, in its absolute
discretion, amend or modify this Plan: (i) to make amendments which are of a
"housekeeping" or clerical nature; (ii) to change the vesting provisions of an
Award granted hereunder, as applicable; (iii) to change the termination
provision of an Award granted hereunder, as applicable, which does not entail an
extension beyond the original expiry date of such Award; and (iv) the addition
of a cashless exercise feature, payable in cash or securities, which provides
for a full deduction of the number of underlying securities from the Maximum
Number.

--------------------------------------------------------------------------------

- 34 -

 

29.                   RESERVATION OF SHARES

                        The Company, during the term of this Plan, shall at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of this Plan.

                        The Shares to be issued hereunder upon exercise of an
Award may be either authorized but unissued; supplied to the Plan through
acquisitions of Shares on the open market; Shares forfeited back to the Plan;
Shares surrendered in payment of the exercise price of an Award; or Shares
withheld for payment of applicable employment taxes and/or withholding
obligations resulting from the exercise of an Award.

                        The inability of the Company to obtain authority from
any regulatory body having jurisdiction, which authority is deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.

30.                   EXCHANGE AND BUYOUT OF AWARDS

                        The Administrator may, at any time or from time to time,
authorize the Company, with the consent of the respective Grantees, to issue new
Awards in exchange for the surrender and cancellation of any or all outstanding
Awards. The Administrator may at any time buy from a Grantee an Award previously
granted with payment in cash, Shares (including Restricted Stock) or other
consideration, based on such terms and conditions as the Administrator and the
Grantee may agree.

31.                   APPLICABLE TRADING POLICY

                        The Administrator and each Eligible Participant will
ensure that all actions taken and decisions made by the Administrator or an
Eligible Participant, as the case may be, pursuant to this Plan comply with any
Applicable Laws and policies of the Company relating to insider trading or
"blackout" periods.

32.                   GOVERNING LAW

                        The Plan shall be governed by the laws of the State of
Nevada; provided, however, that any Award Agreement may provide by its terms
that it shall be governed by the laws of any other jurisdiction as may be deemed
appropriate by the parties thereto.

33.                   MISCELLANEOUS

                        Except as specifically provided in a retirement or other
benefit plan of the Company or a Related Entity, Awards shall not be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or a Related Entity, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a "Retirement Plan" or
"Welfare Plan" under the Employee Retirement Income Security Act of 1974, as
amended.

__________



--------------------------------------------------------------------------------





SUBPART A

STOCK AND DEFERRED STOCK UNITS FOR ELIGIBLE DIRECTORS


A.                   Stock Award. The Administrator shall pay Eligible
Remuneration to each Director pursuant to an Award Agreement.

B.                   Election. Further, the Administrator may, in its sole
discretion, permit each Eligible Director to receive all or any portion of his
Eligible Remuneration during the Remuneration Period in the form of Deferred
Stock Units under this Plan (an "Election"). All deferrals pursuant to such an
Election shall be evidenced by an Award Agreement.

                      For purposes of this Subpart A, the following definitions
shall apply:

"Annual Retainer" for a particular Director means the retainer (including any
additional amounts payable for serving as lead Director or on any committee of
the Board), payable to that Director for serving as a Director for the relevant
Remuneration Period, as determined by the Board;

"Attendance Fee" means amounts payable annually to a Director as a Board meeting
attendance fee or a committee meeting attendance fee, or any portion thereof;

"Canadian Director" means a Director who is a resident of Canada for the
purposes of the Canadian Tax Act, and whose income from employment by the
Company or Related Entity is subject to Canadian income tax, notwithstanding any
provision of the Canada-United States Income Tax Convention (1980), as amended;

"Canadian Tax Act" and "Canadian Tax Regulations" means respectively the Income
Tax Act (Canada), as amended and the Income Tax Regulation promulgated
thereunder, as amended;

"Deferred Stock Unit" means a right granted by the Company to an Eligible
Director to receive, on a deferred payment basis, Shares under this Plan;

"Eligible Director" is any Director of this Company or Related Entity that the
Administrator determines is eligible to elect to receive Deferred Stock Units
under this Plan;

"Eligible Remuneration" means all amounts payable to an Eligible Director in
Shares, including all or part of amounts payable in satisfaction of the Annual
Retainer, Attendance Fees or any other fees relating to service on the Board
which are payable to an Eligible Director or in satisfaction of rights or
property surrendered by an Eligible Director to the Company; it being understood
that the amount of Eligible Remuneration payable to any Eligible Director may be
calculated by the Administrator in a different manner than Eligible Remuneration
payable to another Eligible Director in its sole and absolute discretion;

"Prescribed Plan or Arrangement" means a prescribed plan or arrangement as
defined in s.6801(d) of the Canadian Tax Regulation;



--------------------------------------------------------------------------------



- 2 -

 

"Remuneration Period" means, as applicable, (a) the period commencing on the
Effective Date of this Plan and ending on the last day of the calendar year in
which the Effective Date occurs; and (b) thereafter each subsequent calendar
year, or where the context requires, any portion of such period; and

"Salary Deferral Arrangement" means a salary deferral arrangement as defined in
the Canadian Tax Act.

1.                     Election. An Eligible Director who desires to defer
receipt of all or a portion of his or her Eligible Remuneration in any calendar
year shall make such election in writing to the Company specifying:

(a)        

the dollar amount or percentage of Eligible Remuneration to be deferred; and



(b)        

the deferral period.



                      Otherwise, such election must be made before the first day
of the calendar year in which the Eligible Remuneration shall be payable,
however a newly appointed Eligible Director shall be eligible to defer payment
of future Eligible Remuneration by providing written election to the Company
within 30 calendar days of his or her appointment to the Board of Directors. The
elections made pursuant to this Section shall be irrevocable with respect to
Eligible Remuneration to which such elections pertain and shall also apply to
subsequent Eligible Remuneration payable in future calendar years unless such
Eligible Director notifies the Company in writing, before the first day of the
applicable calendar year, that he or she desires to change such election.

                      If the Eligible Director does not timely deliver an
election in respect of a particular Remuneration Period, the Eligible Director
will receive the Eligible Remuneration as provided for in the Award Agreement.

2.                     Determination Of Deferred Stock Units. The Company will
maintain a separate account for each Eligible Director to which it will
quarterly credit Deferred Stock Units at the end of March, June, September and
December, or as otherwise determined by the Administrator, the Deferred Stock
Units granted to the Eligible Director for the relevant Remuneration Period. The
number of Deferred Stock Units (including fractional Deferred Stock Units,
computed to three digits) to be credited to an account for an Eligible Director
will be determined on the date approved by the Administrator by dividing the
appropriate amount of Eligible Remuneration to be deferred into Deferred Stock
Units by the Fair Market Value on that date.

3.                     No Voting Rights. The holders of Deferred Stock Units
shall have no rights as stockholders of the Company.

4.                     Dividend Equivalency. The Company will, on any date on
which a cash or stock dividend is paid on its outstanding Shares, credit to each
Eligible Director's account that number of additional Deferred Stock Units
(including fractional Deferred Stock Units, computed to three digits) calculated
by (i) multiplying the amount of the dividend per Share by the number of
Deferred Stock Units in the account as of the record date for payment of the
dividend, and (ii) dividing the amount obtained in (i) by the Fair Market Value
on the date on which the dividend is paid. (See Section 13 of the Plan, Dividend
Equivalent Right).



--------------------------------------------------------------------------------



- 3 -

 

5.                     Eligible Director's Account. A written confirmation of
the balance in each Eligible Directors' Account will be sent by the Company to
the Eligible Director upon request of the Eligible Director.

6.                     Creditor's Rights. A holder of Deferred Stock Units shall
have no rights other than those of a general creditor of the Company. Deferred
Stock Units represent an unfunded and unsecured obligation of the Company,
subject to the terms and condition of the applicable Award Agreement.

7.                     Settlement of Deferred Stock Units. Subject to Section 8,
each Deferred Stock Unit shall be paid and settled by the issuance of Restricted
or unrestricted Shares in accordance with the Award Agreement and if such
settlement is subject to Section 409A of the Code only upon any one or more of
the following as provided for in the Award Agreement:

(a)        

a specific date or date determinable by a fixed schedule;



(b)        

upon the Eligible Director's termination of Continuous Services to the extent
the same constitutes a separation from services for the purposes of Section 409A
of the Code except that if an Eligible Director is a "key employee" as defined
in Section 409A of the Code for such purposes, then payment or settlement shall
occur 6 months following such separation of service;



(c)        

as a result of the Eligible Director's death or Disability; or



(d)        

in connection with or as a result of a Change in Control in compliance with 409A
of the Code.



                      The Company will issue one Share for each whole Deferred
Stock Unit credited to the Eligible Director's account (net of any applicable
withholding tax as provided for in this Plan). Such payment shall be made by the
Company as soon as reasonably possible following the settlement date. Fractional
Shares shall not be issued, and where the Eligible Director would be entitled to
receive a fractional Shares in respect of any fractional Deferred Stock Unit,
the Company shall pay to such Eligible Director, in lieu of such fractional
Shares, cash equal to the Fair Market Value of such fractional Shares calculated
as of the day before such payment is made, net of any applicable withholding
tax.

8.                     Canadian Directors. If a Deferred Stock Unit is granted
to an Eligible Director who is a Canadian Director would otherwise constitute a
Salary Deferred Arrangement, the Award Agreement pertaining to that Deferred
Stock Unit shall contain such other or additional terms as will cause the
Deferred Stock Unit to be a Prescribed Plan or Arrangement.

9.                     Issuance of Stock Certificates. A stock certificate or
certificates shall be registered and issued in the name of the holder of
Deferred Stock Units and delivered to such holder as soon as practicable after
such Deferred Stock Units have become payable or satisfied in accordance with
the terms of the Plan



--------------------------------------------------------------------------------



- 4 -

 

10.                   Non-Exclusivity. Nothing in this Subpart A shall prohibit
the Administrator from making discretionary Awards to Eligible Directors
pursuant to the other provisions of this Plan or outside this Plan, not
otherwise inconsistent with these provisions.

11.                   Defined Terms. Capitalized terms used in this Subpart A
and not defined herein have the meaning give in the Plan.

__________



 